                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CHRISTOPHER EARL WATTS #369452,                    )
                                                   )
       Petitioner,                                 )   No. 3:17-cv-00795
                                                   )
v.                                                 )   JUDGE TRAUGER
                                                   )
BLAIR LEIBACH,                                     )
                                                   )
       Respondent.                                 )

                                 MEMORANDUM OPINION

       Petitioner Christopher Earl Watts, a state prisoner incarcerated in the Trousdale Turner

Correctional Center in Hartsville, Tennessee, has filed a petition for the writ of habeas corpus

under 28 U.S.C. § 2254 and has paid the filing fee. The court will grant the petition in part and

deny it in part for the reasons explained below.

       I.      FACTS AND PROCEDURAL HISTORY

       The Tennessee Court of Criminal Appeals cogently summarized the evidence at trial

when it reviewed the petitioner’s post-conviction appeal:

       [I]n April 2007, the petitioner was in a romantic relationship with Lakeisha
       Watkins. State v. Christopher Earl Watts, No. M2009-02570-CCA-R3-CD, 2012
       WL 1591730, at *5 (Tenn. Crim. App. May 3, 2012). The petitioner lived with
       Ms. Watkins and the victim, Ms. Watkins’ then fifteen-month-old child, in an
       apartment rented by Ms. Watkins. Id. The petitioner periodically babysat for the
       victim. Id. at *10.
       On April 16, 2007, the petitioner babysat the victim while Ms. Watkins went to
       the dentist. Id. at *5. According to a statement later given by the petitioner to the
       police and played for the jury at trial, while babysitting, the petitioner brought the
       victim with him while he took the trash outside to the dumpsters. Id. The victim
       let go of the petitioner’s finger, began running, and fell down a nearby hill. Id.
       The victim injured his lip, and a knot eventually appeared on his head. Id. The
       petitioner denied there were bruises on the victim’s face. Id. The fall occurred
       around 11:00 a.m., but the petitioner and Ms. Watkins waited until 7:00 p.m. to
       take the victim to the hospital. Id.
       Dr. Lawrence Stack, an emergency medicine physician at Vanderbilt Hospital,
       and a resident examined the victim on April 16, 2007. Id. at *6. The petitioner
       identified himself to the doctors as the victim’s stepfather and said the victim fell
       “‘flat on his face’” while he and the victim were walking down the hill to take out
       the trash. Id. The petitioner further reported that after falling, the victim slept for
       most of the day. Id. Dr. Stack noted the victim was fussy, unresponsive to
       attempts to open his eyes, and had multiple bruises on his forehead, face, upper
       arms, and shoulders. Id. Dr. Stack diagnosed the victim with a concussion and
       admitted him to the hospital so the Care Team, a consultation service responsible
       for evaluating children suspected of being abused, could evaluate his bruises and
       home environment. Id. at *6–7.
       After being discharged from the hospital, the victim lived with Ms. Watkins’
       father for approximately three weeks. Id. at *3. The victim subsequently lived
       with Ms. Watkins’ mother for another three weeks. Id. at *4. Eventually, Ms.
       Watkins asked if the victim could return to her home. Id. at *11. After a site visit
       from a case worker during which Ms. Watkins lied and said she was no longer in
       a relationship with the petitioner, the victim began living with Ms. Watkins and
       the petitioner again. Id.1
       The petitioner and Ms. Watkins continued to reside together in June 2007. Id. at
       *5. According to the petitioner’s statement, the morning of June 13, 2007, the
       victim had a seizure while the petitioner changed his diaper. Id. at *5. It was hot
       in the apartment, so the petitioner thought the victim was having a heat stroke. Id.
       The petitioner put the victim in front of a fan, and the victim “‘snapped out of it.’”
       Id.
       Nicole Riley, the petitioner’s cousin, testified that on the afternoon of June 13,
       2007, the petitioner brought the victim to a birthday party at her house. Id. at *7.
       The victim “‘just stood there’” and did not move, talk, or play. Id. Ms. Watkins
       later arrived, and the victim began to cry. Id.
       According the petitioner’s statement and Ms. Watkins’ trial testimony, somebody
       named Michael spent the night in the apartment on June 14, 2007. Id. at *5, *12.
       The petitioner did not think Michael hurt the victim. Id. at *5. Ms. Watkins
       testified that Michael never had contact with the victim. Id. at *12.
       The petitioner further indicated in his statement that on the morning of June 15,
       2007, he woke up to find the victim had gotten out of his playpen, gone
       downstairs, and was “leaning on the couch.” Id. at *5. At some point, the victim
       began screaming, and Ms. Watkins gave him Tylenol. Id. Later that day, Ms.
       Watkins fed the victim and exited the apartment, leaving the petitioner alone with
       the victim. Id. Shortly thereafter, the petitioner noticed the victim’s lips were blue,
       and he appeared lifeless. Id. The petitioner ran outside and called for help. Id. The
       petitioner, who did not know how to perform cardio pulmonary resuscitation
       (“CPR”), blew into the victim’s mouth and “‘pressed’” on the victim. Id. A
1
 Actually, it appears from the trial transcript that the case worker was informed approximately
one week before her May 29 site visit that the victim was again living with his mother. (Doc. No.
13-5 at 60, 62–63.)
                                                 2
       female neighbor then performed CPR on the victim, and he began to breathe. Id.
       Ms. Watkins offered a slightly different version of the events occurring June 15,
       2007. Id. at *11. According to Ms. Watkins’ trial testimony, around 9:00 a.m., she
       heard the victim screaming and got out of bed to check on him. Id. The petitioner
       was holding the victim and told Ms. Watkins that he found the child downstairs,
       “‘asleep standing up.’” Id. About five minutes later, the victim had a seizure that
       lasted five to ten minutes. Id. The petitioner did not want to call an ambulance, so
       she gave the victim Tylenol and let him sleep. Id. The victim remained weak and
       sleepy for the remainder of the day. Id.
       Around 9:45 p.m., Ms. Watkins left the apartment to get something to eat while
       the petitioner watched the victim. Id. When she left, the victim appeared to be
       breathing normally. Id. When she returned about five minutes later, the victim
       was not breathing. Id. One neighbor performed CPR, while another called 911. Id.
       Dr. Sandra Moutsios, a pediatrician and internist at Vanderbilt Hospital, testified
       at trial as an expert in pediatric medicine and child abuse. Id. at *7. According to
       Dr. Moutsios, after coming to the emergency room on June 15, 2007, the victim
       was treated for continuous seizures, stabilized, and admitted to the hospital. Id.
       Dr. Moutsios was part of the Care Team to subsequently evaluate the victim. Id.
       Dr. Moutsios testified extensively about the injuries sustained by the victim and
       indicated “‘it was his mental status that was most concerning.’” Id. Dr. Moutsios
       opined the victim sustained multiple injuries to his brain, one of which was acute
       and occurred within a couple days of June 15, 2007. Id. at *9. The other brain
       injuries were older. Id.
       Because the brain injuries were different ages, they were not the result of a single
       fall down the stairs. Id. at *9–10. According to Dr. Moutsios, had Ms. Watkins
       and the petitioner sought medical treatment for the victim prior to the seizure
       occurring June 15, 2007, the later seizure may have been prevented. Id. at *9.
       In addition to brain injuries, the Care Team discovered that the victim suffered a
       fracture to his left arm bone near the wrist. Id. at *8. Dr. Moutsios described the
       fracture as a “‘buckle fracture’” meaning “‘there was some force that caused the
       outside layer of the bone to actually buckle.’” Id. Significant force would have
       caused the fracture and could have been the result of a “‘twisting mechanism.’”
       The fracture had started to heal, and Dr. Moutsios estimated the victim’s arm was
       broken one to two weeks before he was brought to the hospital on June 15, 2007.
       Id.
       At the petitioner’s trial, the State made reference to Ms. Watkins living in the
       “projects” and Mr. Watkins living “on the streets” in its opening statement.2 Trial


2
  The petitioner’s claim during post-conviction proceedings and in his pending habeas petition is
that there were references at trial to Ms. Watkins’ living in the “projects” and his, Mr. Watts’,
living “on the streets.” (Doc. No. 1 at 8; Doc. No. 13-24 at 5.) This reference to a “Mr. Watkins”
living “on the streets” is presumably a typographical error meant to refer to Mr. Watts. Later in
                                                3
       counsel did not object. The State then called the following witnesses as part of its
       case-in-chief: Janell Driver, a paramedic with the Nashville Fire Department;
       Bryan Jones, a paramedic with the Nashville Fire Department; Falonda Tolston, a
       case manager for Child Protective Services; Detective Woodrow Ledford of the
       Metropolitan Nashville Police Department (“MNPD”); John Watkins, Lakeisha
       Watkins’ father; Pamela Watkins, Lakeisha Watkins’ mother; Detective Faye
       Okert of the MNPD; Dr. Lawrence Stack, an ER physician at Vanderbilt Hospital;
       Jessica Mitchell, Ms. Watkins’ next door neighbor; Nicole Riley, the petitioner’s
       cousin; Latoya Starks, a neighbor of Ms. Watkins; Dr. Sandra Moutsios, a
       pediatrician and internist at Vanderbilt Hospital; and Ms. Watkins. Id. at *1–12.
       In addition, the State played the petitioner’s videotaped statement to police, and a
       video of the victim seizing. Id. at *5. The State then rested. Id. at *13.
       The State made the following election of offenses at the close of its proof:
               Count 1, the [petitioner] committed aggravated child abuse on or
               about April 16, 2007, by causing severe head injuries to the victim,
               including a concussion, inability to open eyes, and multiple facial
               bruises; count 2, the [petitioner] committed child neglect by failing
               to seek timely medical treatment for head injuries the victim
               sustained on April 16, 2007; count 3, the [petitioner] committed
               aggravated child abuse on or about June 15, 2007, by causing
               severe head injuries to the victim, including anoxic brain damage,
               acute subdural and subarachnoid hemorrhages, retinal
               hemorrhages, and severe seizures; count 4, the appellant
               committed aggravated child neglect by neglecting the victim’s
               welfare and failing to seek timely medical treatment for seizures
               the victim experienced on the morning of June 15, 2007, and his
               “decreased physical abilities throughout that day;” count 5, the
               appellant committed aggravated child neglect by neglecting the
               victim’s welfare and failing to seek timely medical treatment for
               the seizures the victim experience on or about Wednesday, June
               13, 2007; count 6, the appellant committed aggravated child abuse
               by causing a subdural hematoma and other brain trauma to the
               victim between May 29 and June 15, 2007; and count 7, the
               appellant committed aggravated child abuse by causing a fracture
               to the victim’s left ulna between May 29 and June 15, 2007.
       Id. at *7.
       The petitioner declined to put on proof. Outside the presence of the jury, the trial
       court held a Momon hearing, where the petitioner confirmed his decision to waive
       his right to testify was voluntary.
(Doc. No. 13-26 at 2–5.)


this same opinion, the Tennessee Court of Criminal Appeals discusses “the facts that Ms.
Watkins lived in the ‘projects’ and the petitioner lived ‘on the streets.’” (Doc. No. 13-26 at 5.)
                                                4
          On September 3, 2009, the jury convicted the petitioner on all seven counts: aggravated

child abuse, count 1, offense date April 16, 2007; child neglect, count 2, offense date April 16,

2007; aggravated child abuse, count 3, offense date June 15, 2007; aggravated child neglect,

count 4, offense date June 15, 2007; aggravated child neglect, count 5, offense date June 13 to

June 14, 2007; aggravated child abuse, count 6, offense date May 29 to June 15, 2007; and

aggravated child abuse, count 7, offense date May 29 to June 15, 2007. (Doc. No. 13-1 at 105–

11.) The trial court sentenced the petitioner to 25 years in prison for each of the aggravated child

abuse convictions in Counts 1, 3, and 6. (Id.) It merged Count 2 with Count 1 and ordered the

sentences for all the other convictions to run concurrently with one of the 25-year sentences, for

a total effective sentence of 75 years. (Id.)

          On direct appeal, the Tennessee Court of Criminal Appeals reversed the petitioner’s

convictions on counts 2, 5, and 7, finding that there was insufficient evidence to support them.

(Doc. No. 13-16.) The court affirmed in all other respects in its opinion dated May 3, 2012. (Id.)

The Tennessee Supreme Court denied permission to appeal on September 20, 2012. (Doc. No.

13-19.)

          The petitioner filed a pro se petition for post-conviction relief in the trial court on June

18, 2013. (Doc. No. 13-20 at 53.) The court appointed counsel, who took no action in the case

and was replaced by substitute counsel on January 14, 2015. (Id. at 64, 67.) The petitioner’s new

attorney filed an amended post-conviction petition on February 27, 2015. (Id. at 70.) The court

held a hearing on the petition on April 22, 2015 (id. at 80) and denied relief on January 11, 2016.

(Id. at 81–104.) The Tennessee Court of Criminal Appeals affirmed on January 27, 2017 (Doc.

No. 13-26), and the petitioner did not seek discretionary review from the Tennessee Supreme

Court.

                                                   5
       The petitioner’s petition for writ of habeas corpus pursuant to Section 2254 is deemed

filed in this court on April 28, 2017 (Doc. No. 1 at 9), and the respondent acknowledges that it is

timely. (Doc. No. 21 at 2.)

       II.     ISSUES PRESENTED FOR REVIEW

       The petition raises the following claims for relief:

       1. There is insufficient evidence to support the petitioner’s convictions for aggravated
          child abuse in counts 1, 3, and 6. (Doc. No. 1 at 4.)

       2. The trial court erred by not severing the charged offenses for trial. (Doc. No. 1 at 6.)

       3. The trial court erred by instructing the jury that the petitioner’s co-defendant was an
          accomplice. (Doc. No. 1 at 6.)

       4. The petitioner’s sentence is excessive and was based on facts not found by the jury in
          violation of Apprendi v. New Jersey, 530 U.S. 466 (2000). (Doc. No. 1 at 7.)

       5. Trial counsel was ineffective for failing to provide adequate information and advice
          about waiving the right to testify at trial. (Doc. No. 1 at 7.)

       6. Trial counsel was ineffective for failing to call certain witnesses. (Doc. No. 1 at 8.)

       7. Trial counsel was ineffective for failing to file a motion in limine to exclude evidence
          about “living in the projects and on the streets.” (Doc. No. 1 at 8.)

       8. Cumulative effect of trial counsel’s ineffectiveness warrants a new trial. (Doc. No. 1
          at 8.)


       III.    STANDARD OF REVIEW

       The statutory authority of federal courts to issue habeas corpus relief for persons in state

custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). A federal court may grant habeas relief to a state prisoner “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). Upon finding a constitutional error on habeas corpus

review, a federal court may only grant relief if it finds that the error “had substantial and
                                                 6
injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S.

619, 637 (1993); Peterson v. Warren, 311 F. App’x 798, 803–04 (6th Cir. 2009).

       AEDPA was enacted “to reduce delays in the execution of state and federal criminal

sentences, particularly in capital cases . . . and ‘to further the principles of comity, finality, and

federalism.’” Woodford v. Garceau, 538 U.S. 202, 206 (2003) (quoting Williams v. Taylor, 529

U.S. 362, 436 (2000)). AEDPA’s requirements “create an independent, high standard to be met

before a federal court may issue a writ of habeas corpus to set aside state-court rulings.” Uttecht

v. Brown, 551 U.S. 1, 10 (2007) (citations omitted). As the Supreme Court has explained,

AEDPA’s requirements reflect “the view that habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for ordinary error correction

through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011) (quoting Jackson v.

Virginia, 443 U.S. 307, 332 n.5 (1979)). Where state courts have ruled on a claim, AEDPA

imposes “a substantially higher threshold” for obtaining relief than a de novo review of whether

the state court’s determination was incorrect. Schriro v. Landrigan, 550 U.S. 465, 473 (2007)

(citing Williams, 529 U.S. at 410).

       Specifically, a federal court may not grant habeas relief on a claim rejected on the merits

in state court unless the state decision was “contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the United States,” or

“was based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d)(1) and (d)(2). A state court’s legal decision is

“contrary to” clearly established federal law under Section 2254(d)(1) “if the state court arrives

at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if the

state court decides a case differently than [the Supreme] Court has on a set of materially

                                                  7
indistinguishable facts.” Williams, 529 U.S. at 412–13. An “unreasonable application” occurs

when “the state court identifies the correct legal principle from [the Supreme] Court’s decisions

but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. A state

court decision is not unreasonable under this standard simply because the federal court finds it

erroneous or incorrect. Id. at 411. Rather, the federal court must determine that the state court’s

decision applies federal law in an objectively unreasonable manner. Id. at 410–12.

       Similarly, a district court on habeas review may not find a state court factual

determination to be unreasonable under Section 2254(d)(2) simply because it disagrees with the

determination; the determination must be “‘objectively unreasonable’ in light of the evidence

presented in the state court proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir.

2002). “A state court decision involves ‘an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding’ only if it is shown that the state court’s

presumptively correct factual findings are rebutted by ‘clear and convincing evidence’ and do

not have support in the record.” Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir. 2007) (quoting

§ 2254(d)(2) and (e)(1)); but see McMullan v. Booker, 761 F.3d 662, 670 & n.3 (6th Cir. 2014)

(observing that the Supreme Court has not clarified the relationship between (d)(2) and (e)(1)

and the panel did not read Matthews to take a clear position on a circuit split about whether clear

and convincing rebutting evidence is required for a petitioner to survive (d)(2)). Moreover,

under Section 2254(d)(2), “it is not enough for the petitioner to show some unreasonable

determination of fact; rather, the petitioner must show that the resulting state court decision was

‘based on’ that unreasonable determination.” Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011).

Thus the standard set forth in 28 U.S.C. § 2254(d) for granting relief on a claim rejected on the

merits by a state court “is a ‘difficult to meet’ and ‘highly deferential standard for evaluating

                                                8
state-court rulings, which demands that state-court decisions be given the benefit of the doubt.’”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Richter, 562 U.S. at 102, and Woodford

v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). Petitioner carries the burden of proof. Id.

       Even that demanding review, however, is ordinarily only available to state inmates who

have fully exhausted their remedies in the state court system. Title 28 U.S.C. §§ 2254(b) and (c)

provide that a federal court may not grant a writ of habeas corpus on behalf of a state prisoner

unless, with certain exceptions, the prisoner has presented the same claim sought to be redressed

in a federal habeas court to the state courts. Pinholster, 563 U.S. at 182. This rule has been

interpreted by the Supreme Court as one of total exhaustion. Rose v. Lundy, 455 U.S. 509 (1982).

Thus, each and every claim set forth in the federal habeas corpus petition must have been

presented to the state appellate court. Picard v. Connor, 404 U.S. 270 (1971); see also Pillette v.

Foltz, 824 F.2d 494, 496 (6th Cir. 1987) (explaining that exhaustion “generally entails fairly

presenting the legal and factual substance of every claim to all levels of state court review”).

Moreover, the substance of the claim must have been presented as a federal constitutional claim.

Gray v. Netherland, 518 U.S. 152, 162–63 (1996).

       The procedural default doctrine is ancillary to the exhaustion requirement. See Edwards

v. Carpenter, 529 U.S. 446 (2000) (noting the interplay between the exhaustion rule and the

procedural default doctrine). If the state court decides a claim on an independent and adequate

state ground, such as a procedural rule prohibiting the state court from reaching the merits of the

constitutional claim, a petitioner ordinarily is barred from seeking federal habeas review.

Wainwright v. Sykes, 433 U.S. 72, 81–82 (1977); see also Walker v. Martin, 562 U.S. 307, 315

(2011) (“A federal habeas court will not review a claim rejected by a state court if the decision of

the state court rests on a state law ground that is independent of the federal question and

                                                 9
adequate to support the judgment.”); Coleman v. Thompson, 501 U.S. 722 (1991) (same). If a

claim has never been presented to the state courts, but a state court remedy is no longer available

(e.g., when an applicable statute of limitations bars a claim), then the claim is technically

exhausted, but procedurally barred. Coleman, 501 U.S. at 731–32.

       If a claim is procedurally defaulted, “federal habeas review of the claim is barred unless

the prisoner can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in

fundamental miscarriage of justice.” Id. at 750. The burden of showing cause and prejudice to

excuse defaulted claims is on the habeas petitioner. Lucas v. O’Dea, 179 F.3d 412, 418 (6th Cir.

1999) (citing Coleman, 501 U.S. at 754). “‘[C]ause’ under the cause and prejudice test must be

something external to the petitioner, something that cannot fairly be attributed to him [;] . . .

some objective factor external to the defense [that] impeded . . . efforts to comply with the

State’s procedural rule.” Coleman, 501 U.S. at 753 (emphasis in original). Examples of cause

include the unavailability of the factual or legal basis for a claim or interference by officials that

makes compliance “impracticable.” Id. To establish prejudice, a petitioner must demonstrate

that the constitutional error “worked to his actual and substantial disadvantage.” Perkins v.

LeCureux, 58 F.3d 214, 219 (6th Cir. 1995) (quoting United States v. Frady, 456 U.S. 152, 170

(1982)); see also Ambrose v. Booker, 684 F.3d 638, 649 (6th Cir. 2012) (finding that “having

shown cause, petitioners must show actual prejudice to excuse their default”).              “When a

petitioner fails to establish cause to excuse a procedural default, a court does not need to address

the issue of prejudice.” Simpson v. Jones, 238 F.3d 399, 409 (6th Cir. 2000). Likewise, if a

petitioner cannot establish prejudice, the question of cause is immaterial.

       Because the cause and prejudice standard is not a perfect safeguard against fundamental

                                                 10
miscarriages of justice, the United States Supreme Court has recognized a narrow exception to

the cause requirement where a constitutional violation has “probably resulted” in the conviction

of one who is “actually innocent” of the substantive offense. Dretke v. Haley, 541 U.S. 386, 392

(2004) (citing Murray v. Carrier, 477 U.S. 478, 495–96 (1986)); accord Lundgren v. Mitchell,

440 F.3d 754, 764 (6th Cir. 2006).

       IV.    ANALYSIS

   A. SUFFICIENCY OF THE EVIDENCE

       The petitioner alleges in Claim 1 that there was insufficient evidence of serious bodily

injury to support his convictions for aggravated child abuse in Counts 1 and 6 and insufficient

evidence that he committed the offense underlying the aggravated child abuse conviction in

Count 3. (Doc. No. 1 at 4–5.) He challenged the sufficiency of the evidence for all of his

convictions on direct appeal. As pertinent to the current claim, the Tennessee Court of Criminal

Appeals found as follows:

       The appellant argues that the evidence is insufficient to support the convictions.
       When an appellant challenges the sufficiency of the convicting evidence, the
       standard for review by an appellate court is “whether, after viewing the evidence
       in the light most favorable to the prosecution, any rational trier of fact could have
       found the essential elements of the crime beyond a reasonable doubt.” Jackson v.
       Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e). The State is
       entitled to the strongest legitimate view of the evidence and all reasonable or
       legitimate inferences which may be drawn therefrom. See State v. Cabbage, 571
       S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses
       and the weight and value to be afforded the evidence, as well as all factual issues
       raised by the evidence, are resolved by the trier of fact. See State v. Bland, 958
       S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or reevaluate the
       evidence, nor will this court substitute its inferences drawn from the
       circumstantial evidence for those inferences drawn by the jury. See id. Because a
       jury conviction removes the presumption of innocence with which a defendant is
       initially cloaked at trial and replaces it on appeal with one of guilt, a convicted
       defendant has the burden of demonstrating to this court that the evidence is
       insufficient. See State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
                                                11
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121,
140 (Tenn. 1998). “The jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to
which the circumstances are consistent with guilt and inconsistent with innocence,
are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (quoting State v. Marable, 313 S.W.2d 451, 457 (Tenn. 1958)). “The
standard of review ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).
1. Aggravated Child Abuse - Counts 1, 3, 6, . . .
The appellant contends that the evidence is insufficient to support his aggravated
child abuse convictions. A defendant is guilty of aggravated child abuse when the
defendant commits the offense of child abuse and the conduct results in serious
bodily injury to the child. Tenn. Code Ann. § 39-15-402(a)(1). Child abuse occurs
when a person “knowingly, other than by accidental means, treats a child under
eighteen (18) years of age in such a manner as to inflict injury.” Tenn. Code Ann.
§ 39-15-401(a). “A person acts knowingly with respect to a result of the person’s
conduct when the person is aware that the conduct is reasonably certain to cause
the result.” Tenn. Code Ann. § 39-11-302(b). Bodily injury “includes a cut,
abrasion, bruise, burn or disfigurement, and physical pain or temporary illness or
impairment of the function of a bodily member, organ, or mental faculty[.]” Tenn.
Code Ann. § 39-11-106(a)(2). At the time of the appellant’s trial, serious bodily
injury was defined as bodily injury that involved
       (A) a substantial risk of death;
       (B) Protracted unconsciousness;
       (C) Extreme physical pain;
       (D) Protracted or obvious disfigurement; or
       (E) Protracted loss or substantial impairment of a function of a bodily
           member, organ or mental faculty.
Tenn. Code Ann. § 39-11-106(a)(34)(A)–(E). FN3
       FN3 We note that in July 2009, two months before the appellant’s
       trial, our state code was amended to define “serious bodily injury
       to the child” in Tennessee Code Annotated Section 39-15-402(d)
       as
               includ[ing], but . . . not limited to, second-or third-
               degree burns, a fracture of any bone, a concussion,
               subdural or subarachnoid bleeding, retinal
               hemorrhage, cerebral edema, brain contusion,
               injuries to the skin that involve severe bruising or
               the likelihood of permanent or protracted
               disfigurement, including those sustained by

                                          12
               whipping children with objects.
       Moreover, “[a] broken bone of a child who is eight (8) years of age
       or less” was added to the list for serious bodily injury in Tennessee
       Code Annotated section 39-11-106(a)(34).
The trial court instructed the jury on criminal responsibility. A defendant is
criminally responsible for an offense committed by another if, “[a]cting with
intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the [defendant] solicits, directs, aids, or
attempts to aid another person to commit the offense.” Tenn. Code Ann. § 39-11-
402(2). “‘[U]nder the theory of criminal responsibility, presence and
companionship with the perpetrator of a felony before and after the commission
of the crime are circumstances from which an individual’s participation may be
inferred.’” State v. Dorantes, 331 S.W.3d 370, 386 (Tenn. 2011) (quoting State v.
Phillips, 76 S.W.3d 1, 9 (Tenn. Crim. App. 2001)). In addition, “no specific act or
deed need be demonstrated.” Id. (citing State v. Ball, 973 S.W.2d 288, 293 (Tenn.
Crim. App. 1998)). A defendant also is criminally responsible for an offense
committed by another if,
       [h]aving a duty imposed by law or voluntarily undertaken to
       prevent commission of the offense and acting with intent to benefit
       in the proceeds or results of the offense, or to promote or assist its
       commission, the person fails to take a reasonable effort to prevent
       commission of the offense.
A step-parent and caretaker has a duty to protect a child from harm and provide
the child with emergency attention. State v. Hodges, 7 S.W.3d 609, 623 (Tenn.
Crim. App. 1998).
For count 1, the State alleged that the appellant committed aggravated child abuse
on or about April 16, 2007, by causing severe head injuries to the victim,
including a concussion, inability to open his eyes, and multiple facial bruises. The
appellant asserts that the evidence is insufficient to support the conviction because
it failed to establish that the victim suffered serious bodily injury. The evidence
shows that the victim’s eyes were swollen shut, that he had numerous bruises and
abrasions on his face and upper body, and that he had knots on his head. He also
had a concussion, which Dr. Stack explained was a disruption in brain function,
and would not open his eyes. In our view, such injuries, particularly in a
seventeen-month-old child, qualify as serious bodily injury. Therefore, the
evidence is sufficient to support the conviction.
For count 3, the State alleged that the appellant committed aggravated child abuse
on or about June 15, 2007, by causing severe head injuries to the victim, including
anoxic brain damage, acute subdural and subarachnoid hemorrhages, retinal
hemorrhages, and severe seizures. The appellant asserts that the evidence is
insufficient to support the conviction because the evidence is entirely
circumstantial and indicates the victim’s mother caused the injuries. Dr.
Moutsious testified that the victim had bleeds in his brain and that one of the
                                         13
       bleeds occurred within a couple of days of June 15. Although Dr. Moutsious
       could not say precisely when the bleed occurred, she was concerned that the
       victim had sustained a brain injury within minutes of the time he stopped
       breathing. The evidence demonstrated that the appellant and Watkins were the
       victim’s sole caregivers in the days leading up to the victim’s June
       hospitalization. Watkins told the police that she allowed the appellant to discipline
       the victim, that he took the victim into a room and shut the door, and that she
       heard thuds in the room. Moreover, the evidence showed that the appellant was
       alone with the victim just before the victim experienced the seizure that caused
       him to stop breathing. Therefore, the evidence is sufficient to show that the
       appellant caused the anoxic brain damage, acute subdural and subarachnoid
       hemorrhages, retinal hemorrhages, and severe seizures that the victim suffered on
       or about June 15.
       For count 6, the State alleged that the appellant committed aggravated child abuse
       by causing a subdural hematoma and other brain trauma to the victim between
       May 29 and June 15, 2007. The appellant argues that the evidence is insufficient
       to support the conviction because (1) the State failed to show that the victim
       suffered a subdural hematoma and brain trauma other than the subdural hematoma
       and brain trauma related to count 3, (2) the State failed to show that the victim
       suffered serious bodily injury, and (3) the evidence does not ensure juror
       unanimity. Dr. Moutsious testified that the victim suffered multiple brain injuries
       that were caused by significant force. She said that while one of the victim’s brain
       bleeds occurred within a couple of days of June 15, other bleeds were older than
       two weeks. In her opinion, the victim had a brain injury before the Wednesday,
       June 13, seizure. As stated above, Watkins and the appellant were the victim’s
       sole caregivers, and Watkins testified that the appellant pushed the victim and
       “would thump” the victim when the appellant disciplined the victim. Also, in her
       statement to police Watkins said that she heard thuds when the appellant
       disciplined the victim. Therefore, the evidence is sufficient to show that the
       appellant caused prior brain trauma to the victim, which resulted in older brain
       bleeds. Moreover, we are unpersuaded by the appellant’s claim that the victim did
       not suffer serious bodily injury. Bleeding in the brain, particularly bleeding that
       causes a seizure such as the one the victim experienced on Wednesday, June 13,
       involves substantial impairment of a function of a bodily organ. The evidence is
       sufficient to support the conviction for aggravated child abuse in count 6.
(Doc. No. 13-16 at 19–23.)

       The respondent asserts that this ruling was reasonable. (Doc. No. 21 at 18.) Petitioner

contends that it was “contrary to or involved an unreasonable application of clearly established

federal law.” (Doc. No. 1 at 5.)

       The right to due process guaranteed by the Constitution ensures that no person will be

                                                14
made to suffer the onus of a criminal conviction except upon sufficient proof. The evidence is

sufficient if “after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). The state court

accurately identified this deferential standard and analyzed the evidence presented at trial in light

of it, so the question presented is whether its conclusions amounted to an unreasonable

application of the law or determination of the facts.

       Analysis of an exhausted insufficient-evidence claim in the habeas context is doubly

deferential: “First, deference should be given to the trier-of-fact’s verdict, as contemplated by

Jackson; second, deference should be given to the [state court’s] consideration of the trier-of-

fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008).

This review imposes a “standard . . . so demanding that ‘[a] defendant who challenges the

sufficiency of the evidence to sustain his conviction faces a nearly insurmountable hurdle.’”

Davis v. Lafler, 658 F.3d 525, 534 (6th Cir. 2011) (en banc) (quoting United States v. Oros, 578

F.3d 703, 710 (7th Cir. 2009)). Jurors have “broad discretion in deciding what inferences to

draw from the evidence,” and when there are “a number of plausible ways to interpret the

record,” the state court’s interpretation must not be disturbed by a habeas court as long as it is

among those plausible interpretations. Coleman v. Johnson, 566 U.S. 650, 655 (2012) (per

curiam); Renico v. Lett, 559 U.S. 766, 778 (2010). The Supreme Court has explained how

constrained a federal habeas court’s review in these circumstances is:

       The opinion of the Court in Jackson v. Virginia, 443 U.S. 307 (1979), makes clear
       that it is the responsibility of the jury—not the court—to decide what conclusions
       should be drawn from evidence admitted at trial. A reviewing court may set aside
       the jury’s verdict on the ground of insufficient evidence only if no rational trier of
       fact could have agreed with the jury. What is more, a federal court may not
       overturn a state court decision rejecting a sufficiency of the evidence challenge
                                                 15
       simply because the federal court disagrees with the state court. The federal court
       instead may do so only if the state court decision was “objectively unreasonable.”
       Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted).

       Because rational people can sometimes disagree, the inevitable consequence of
       this settled law is that judges will sometimes encounter convictions that they
       believe to be mistaken, but that they must nonetheless uphold.

Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam).

       Accordingly, a federal court reviewing the sufficiency of the evidence on habeas review

may not re-weigh evidence. Marshall v. Lonberger, 459 U.S. 422, 434, (1983). A reviewing

court “faced with a record of historical facts that supports conflicting inferences must presume—

even if it does not affirmatively appear on the record—that the trier of fact resolved any such

conflicts in favor of the prosecution, and must defer to that resolution.” Wright v. West, 505 U.S.

277, 296–97 (1992).

       With regard to Count 1, the state appellate court reasonably concluded that there was

evidence supporting a finding that the victim suffered injuries on or about April 16, 2007, and

that those injuries constituted serious bodily injury. The petitioner does not explain why he

believes those findings to be unreasonable. He might be focused on the fact that a concussion

was not observable on the victim’s CT scan.          But Dr. Stack testified that evidence of a

concussion is not found in CT scans and that he diagnosed the victim with a concussion based on

clinical observations. (Doc. No. 13-6 at 33, 57.) Further, the finding that a concussion is a

serious injury is reasonable in light of Dr. Stack’s testimony that a concussion is an injury to the

brain resulting in “disruption of the brain function” and greater susceptibility to further injury.

(See Doc. No. 13-6 at 32–33.) Likewise, it is reasonable to conclude that the victim’s inability to

open his eyes and exhibiting “a lot of discomfort” when hospital staff tried to open his eyes

evidenced serious bodily injury as defined by Tennessee law. (See id. at 24.)

                                                16
       It is indisputable that the victim suffered serious bodily injuries on or about June 15 as

charged in Count 3, but the petitioner asserts that there is insufficient evidence to establish that

he inflicted those injuries. There is no direct evidence in the record about precisely when or how

those injuries were inflicted. As the state appellate court observed, however, there was evidence

that the petitioner was alone with the victim when the victim stopped breathing, and Dr.

Moutsios testified that the injury could have been inflicted within just a few minutes of that

event. In fact, she testified that injury within minutes is “oftentimes” the case “when we see

children present with such severe episodes of stopping breathing and seizure.” (Doc. No. 13-7 at

41.) There are more than one “plausible ways to interpret the record” in this case, Coleman, 566

U.S. at 655, but the petitioner’s inflicting serious bodily injury on the victim during those

moments alone just before the victim stopped breathing is certainly among them. Accordingly,

this court cannot conclude on habeas review that the state court’s conclusion was “objectively

unreasonable,” as required to grant relief on this claim. Cavazos, 565 U.S. at 2.

       The petitioner also disputes that there is sufficient evidence of “a subdural hematoma and

other brain trauma” inflicted between May 29 and June 15, as charged in Count 6 and distinct

from the Count 3 injury that occurred on or about June 15. (See Doc. No. 13-9 at 9–10 (state’s

election of offenses).)     The victim was not hospitalized or evaluated by any medical

professionals during the 17-day time period in question. Dr. Moutsios testified that, in addition

to the acute bleeding in the victim’s brain visible on the MRI performed in the early morning of

June 16, there were indications on the MRI of “possible old subdurals” that were “older than two

weeks.” (Doc. No. 13-7 at 63.) She explained “[t]here’s not a way to confirm that.” (Id.) She

testified that she was concerned that a seizure the victim reportedly suffered on June 13 was a

“response[] to prior head injury” and that she believed he had suffered an injury to his brain

                                                17
before that seizure (id. at 38), but there is no evidence connecting the June 13 seizure with

suspected subdural hematomas that were more than two weeks old just a few days after June 13.

The state elicited testimony from the victim’s mother that the petitioner was alone with the

victim for around five minutes on June 13 when the seizure occurred (Doc. No. 13-8 at 38–42),

but again, the “old subdurals” revealed by the MRI could not have been caused by any injury on

that date. Subdural hematomas more than two weeks old on June 16 must have been inflicted on

or before June 1. There are four days of overlap between the May 29 beginning of the period

charged in Count 6 and that date, but there is no evidence in the record about any incidents

involving the victim and the petitioner on those particular dates.

       The state appellate court relied on information from the victim’s mother about the

petitioner’s mistreatment of the victim as evidence in support of the petitioner’s conviction on

Count 6. The mother, whom the prosecutor described in his closing argument as “not somebody

of high intellectual abilities” and “not somebody who can get from Point A to Point B to Point C

easily” (Doc. No. 13-9 at 13), either testified to or acknowledged having told the police the

following relevant facts:

              “Whenever Mr. Watts would be inside the room with Christopher, he would push
               him and he would thump him up beside the head and he pulled his shirt up over
               his head one time that I had seen and let him run into the wall.” (Doc. No. 13-8 at
               65.)
              She once saw the petitioner push the victim, who “fell on his butt” and started
               crying, but did not appear to be injured. (Id. at 65–66.)
              “One time” she heard the victim fall and hit his head on the floor, but she did not
               actually see or hear it, she “just assumed.” (Id. at 67.)
              She falsely told police that she heard loud thumps coming from inside the
               bedroom when the petitioner and the victim were in the bedroom. (Id. at 68.)
              She saw the petitioner “thump” the victim one time, which she explained meant
               flicking the victim with his fingers on the victim’s forehead. (Id. at 69–70.)
              She falsely told police that she had heard the petitioner cause the victim to hit the
                                                 18
               wall four times and the floor twice. (Id. at 98.)

The victim’s mother was not asked for and did not provide any time frames for any of those

events. The following exchange during re-direct examination by the prosecutor adequately

captures the tenor of her testimony:

       Q.      So, I guess, the question then, Ms. Watkins, you admitted to the police that
               sometimes—a lot of times, every day, basically, you would hit your son
               with a belt, but you only caused bruises one time; right?
       A.      Yes, I did.
       Q.      So where did your son get all these other injuries, if it’s only you and Mr.
               Watts that are caring for him?
       A.      I’m assuming Mr. Watts.
       Q.      Assuming. That’s the word you used with the police; right, assuming?
               You told the police that you were assuming that Mr. Watts did these
               things?
       A.      Yes.
       Q.      And then later, you told them that you actually witnessed him doing things
               and heard things; right?
       A.      Yes, I did.
       Q.      So which is it, you’re assuming or you actually witnessed and heard?
       A.      I witnessed some, but I—
       Q.      What, specifically, did you witness that caused injuries to your son?
       A.      Him pushing him, thumping him on the forehead, calling him a momma’s
               boy, telling him to stop crying.
       Q.      Well, you told us when he pushed your son down the one time, your son
               landed on his butt and he didn’t get hurt from that; right?
       A.      Yes, I did.
       Q.      You told us that when he thumped your son, he didn’t get hurt, he just
               cried; right?
       A.      Yes.
       Q.      So when did your son get all these other serious injuries?
       A.      I guess whenever he was with Mr. Watts.
(Doc. No. 13-8 at 99–100.)

       Again, the state’s election of offense for Count 6 was that the petitioner “committed
                                                 19
aggravated child abuse by causing a subdural hematoma and other brain trauma to the victim

between May 29 and June 15, 2007.” (Doc. No. 13-26 at 5 (emphasis added).) A subdural

hematoma is a specific medical condition, and aside from the acute hematomas supporting the

conviction on Count 3 for causing acute subdural and subarachnoid hemorrhages on or about

June 15, Dr. Moutsios testified that all of the other possible hematomas found on the victim’s

MRI on June 16 were more than two weeks old. To conclude that (1) the victim suffered a

subdural hematoma during the 4-day overlap between that time period and the time period

covered by Count 6, and (2) that subdural hematoma was the result of abuse, and (3) that abuse

was perpetrated by the petitioner—the only evidence of which is Ms. Watkins’s assumptions and

guesses3—requires more than just an interpretation of the evidence in this case to which this

court could defer. It requires rank speculation that is not supported by the evidence in the record.

       A jury might arguably have made a reasonable inference that the petitioner inflicted some

injury on June 13 to cause the seizure the victim reportedly experienced that day, but there is

simply no evidence of a subdural hematoma inflicted on that day, as charged in Count 6. To the

contrary, Dr. Moutsios’s testimony was to the effect that the old hematomas were inflicted more

than 12 days before June 13. The Tennessee Court of Criminal Appeals’s apparent reliance on

the June 13 seizure and Ms. Watkins’s testimony to support the conviction on Count 6 was thus

objectively unreasonable. Accordingly, the petitioner is entitled to relief on this part of his

claim, and his conviction on Count 6 will be conditionally vacated.

    B. FAILURE TO SEVER OFFENSES

       The petitioner alleges that the trial court’s denial of his pre-trial motion to sever the trial


3
  As discussed below in Section IV.C, Ms. Watkins was an accomplice to Count 6, and her
uncorroborated testimony could therefore not support a conviction on that count as a matter of
state law.
                                                 20
of Counts 1 and 2, relating to abuse and neglect in April 2007, from the other counts “violate[d]

Tennessee Rule of Criminal Procedure 13(b)” and “Rule 14(b)(1).” (Doc. No. 1 at 6.) He asserts

that he “suffered great prejudice” from the failure to sever the counts for trial, but he does not

identify any federal constitutional right that was violated by trying the offenses together. (Id.)

Similarly, all eight pages of the petitioner’s brief on direct appeal devoted to this issue focused

on Tennessee Rules of Criminal Procedure—particularly Rule 14(b)(1)—and state decisional law

construing them. (Doc. No. 13-14 at 35–43.)          The Tennessee Court of Criminal Appeals’

analysis of the claim likewise rested entirely on state law. (Doc. No. 13-16 at 15–17.)

       Federal courts may grant the writ of habeas corpus only on the ground that the petitioner

is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a); Estelle v. McGuire, 502 U.S. 62 (1991). “[F]ederal habeas corpus relief does not lie

for errors of state law.” Estelle, 502 U.S. at 67 (quoting Lewis v. Jeffers, 497 U.S. 764, 780

(1990)).   “[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.” Id. at 67–68. The petitioner’s claim that the trial court

violated state rules of criminal procedure is thus not cognizable for review under Section 2254.

       Moreover, even if the current claim rested on some federal constitutional ground, it

would be deemed procedurally defaulted due to the failure to exhaust the federal claim in state

court. The Sixth Circuit has identified four factors relevant to whether a petitioner’s state court

pleadings have “fairly presented” a federal claim: (1) relying on federal cases employing

constitutional analysis, (2) relying on state cases employing federal constitutional analysis, (3)

phrasing the claim in terms of constitutional law, or (4) alleging facts well within the mainstream

of constitutional law. Pudelski v. Wilson, 576 F.3d 595, 606 (6th Cir. 2009) (citing McMeans v.

Brigano, 228 F.3d 674, 681 (6th Cir. 2000)). The petitioner has not satisfied any of those

                                                21
factors. The petitioner did not cite the federal constitution or any federal cases construing it in

his state court brief. And one of the primary state cases on which he relied in state court makes

explicit the “non-constitutional” nature of the relevant analysis under state law: “Whether a trial

court should grant a severance under Tennessee Rule of Criminal Procedure 14(b)(1) involves

primarily an evidentiary question, therefore, ‘the effect of a denial of that right is weighed by the

same standard as other non-constitutional evidentiary errors[.]’” State v. Denton, 149 S.W.3d 1,

15 (Tenn. 2004).

       Accordingly, the court concludes that this claim is not cognizable in federal habeas

review. Alternatively, the court concludes that any cognizable federal issue raised by this claim

is procedurally defaulted and not subject to federal review.

   C. ACCOMPLICE INSTRUCTION

       The petitioner alleges in this claim that “the trial court erred by instructing the jury that

Lakeisha Watikins [sic] was an accomplice as a matter of law because the instruction amounted

to a judicial comment on the evidence.” (Doc. No. 1 at 6.) He exhausted this claim on direct

appeal, where the state appellate court rejected it:

       The appellant argues that the trial court erred by instructing the jury that Lakeisha
       Watkins was an accomplice as a matter of law because the instruction amounted
       to a judicial comment on the evidence. The State argues that the trial court
       properly instructed the jury. We conclude that the appellant is not entitled to relief
       on this issue.
       At the conclusion of Watkins’ testimony, the trial court informed the parties that
       “I have added about Lakeisha Watkins being an accomplice.” Defense counsel
       answered, “Okay. Fine.” The trial court continued, “And I am instructing that she
       is an accomplice and that her testimony would have to be corroborated.” Defense
       counsel stated, “Fine.” During the jury charge, the trial court instructed the jury as
       follows:
               In this case, the Court charges you that the witness, Lakeisha
               Watkins, was an accomplice in the alleged offenses, and before the
               defendant can be convicted, you must find that this accomplice
               testimony has been sufficiently corroborated.
                                                  22
       An accomplice is a person who knowingly, voluntarily and with
       common intent with a defendant, unites with him or her in the
       commission of an offense.
After the trial court finished instructing the jury, defense counsel asked for a
bench conference. During the conference, counsel stated,
       I apologize for not mentioning this earlier, but I ran into this. My
       problem is with the first sentence of the accomplice charge here,
       saying, the Court charges you that she was an accomplice. . . . The
       Court doesn’t mean that. But it might infer to the Jurors that you’re
       finding that she was an accomplice. I mean, as a matter of fact[.]
The trial court stated, “She is. I have to tell them. This is the law in this case. It’s
not whether they find her as an accomplice. She was.”
A defendant has a “constitutional right to a correct and complete charge of the
law.” State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). A charge resulting in
prejudicial error is one that fails to fairly submit the legal issues to the jury or
misleads the jury about the applicable law. State v. Hodges, 944 S.W.2d 346, 352
(Tenn. 1997).
An accomplice is someone who “knowingly, voluntarily, and with common intent
participates with the principal offender in the commission of the crime alleged in
the charging instrument.” State v. Griffis, 964 S.W.2d 577, 588 (Tenn. Crim. App.
1997). Generally, the question of a witness’s status as an accomplice is answered
by determining whether that person could have been indicted for the charged
offense. State v. Boxley, 76 S.W.3d 381, 386 (Tenn. Crim. App. 2001). If the facts
about the witness’s participation in the crime are clear and undisputed, the trial
court must declare the witness to be an accomplice as a matter of law and instruct
the jury that the accomplice’s testimony must be corroborated. State v. Eric
Ricardo Middleton, No. W2010–01427–CCA–R3–CD, 2011 Tenn. Crim. App.
LEXIS 833, *47, 2011 WL 5573730 (Tenn. Crim. App. Nov. 14, 2011) (citing
State v. Lawson, 794 S.W.2d 363, 369 (Tenn. Crim. App. 1990)). However, if the
facts are disputed or subject to different inferences, the jury should determine as a
question of fact whether the witness was an accomplice. State v. Anderson, 985
S.W.2d 9, 16 (Tenn. Crim. App. 1997).
Initially, we note that the appellant failed to object when the trial court stated that
it was going to give the accomplice as a matter of law instruction and failed to
make a contemporaneous objection during the jury charge. See Tenn. R. App. P.
36(a). In any event, Watkins was indicted as a co-defendant in all but one of the
counts, and a jury found her guilty prior to the appellant’s trial. Therefore,
Watkins was an accomplice as a matter of law with regard to counts 2 through 7,
and the trial court properly instructed the jury. As to count 1, Watkins testified
that she was not present when the victim’s injuries occurred on April 16, and she
was not charged with causing his injuries. Therefore, she was not an accomplice
as a matter of law with regard to that count. However, as noted by the State, the
trial court’s instruction held the State to a higher burden, requiring the jury to find
                                          23
       that her testimony was corroborated. Therefore, the State has demonstrated that
       any error regarding the trial court’s instruction was harmless. See Rodriguez, 254
       S.W.3d at 371.

(Doc. No. 13-16 at 17–19.)

       The respondent asserts that this claim is procedurally defaulted because the Tennessee

Court of Criminal Appeals found it was waived by the failure to lodge a timely objection to the

instruction in question. (Doc. No. 21 at 23.) The court disagrees. The state court “note[d],” as

an “initial” observation, that the petitioner had not objected before or during the jury instruction.

But it did not address whether the objection immediately after the instruction was sufficient to

preserve the issue or whether any other circumstances avoided application of the state’s waiver

rule. Instead, it proceeded to analyze the petitioner’s claim on the merits. When a claim has

been raised and addressed in state court, federal habeas review is only foreclosed when the

record demonstrates “unambiguous state-court reliance on a procedural default,” which is not

present in this case. Henderson v. Palmer, 730 F.3d 554, 561 (6th Cir. 2013) (quoting Bowling v.

Parker, 344 F.3d 487, 499 (6th Cir. 2003)). The state court’s use of the phrase “in any event”

before turning to its merits analysis is akin to another state court’s use of “notwithstanding,”

which the Sixth Circuit considered ambiguous:

       The language used by the Kentucky Supreme Court in its opinion reveals that it
       did not clearly rely on Bowling’s procedural default to dismiss the claims raised
       in his supplemental motion. After noting that the claims were raised only in the
       struck supplemental pleadings, the Kentucky Supreme Court went on to consider
       the merits of those claims, stating, “Notwithstanding that his supplemental motion
       was struck by the trial court, in the interest of judicial economy we will review the
       seven additional claims of ineffective assistance of counsel raised in the motion.”
       Bowling II, 981 S.W.2d at 551.
       There are two reasonable interpretations to which this statement is susceptible.
       The Kentucky Supreme Court may have been relying on the procedural default.
       Its dismissal of Bowling’s claims on the merits would then be considered an
       alternative holding. In such a situation, we would consider the claims in the struck
       motion procedurally defaulted. See Harris v. Reed, 489 U.S. 255, 264 n.10 (1989)
                                                 24
       (stating that “a state court need not fear reaching the merits of a federal claim in
       an alternative holding”); Coe v. Bell, 161 F.3d 320, 330 (6th Cir. 1998). However,
       the Kentucky Supreme Court may have well been using the word
       “notwithstanding” to ignore the issue of possible procedural default and consider
       the claims on the merits. In such a case, Bowling’s claims would not be defaulted
       because the state court would not have been relying on the procedural bar in its
       disposition of the case.
       We find both interpretations eminently plausible. The use of the word
       “notwithstanding” could suggest either that the Kentucky Supreme Court was
       enforcing the procedural default or that it was waiving it. Moreover, the
       possibility that the Kentucky Supreme Court was in fact waiving the default is
       amplified by the fact that it went on to consider Bowling’s claims on the merits.
       See Harris, 489 U.S. at 266 n.13 (noting that “[w]hile it perhaps could be argued
       that this statement would have sufficed had the state court never reached the
       federal claim,” the fact that “the state court clearly went on to reject the federal
       claim on the merits” makes it less clear that the state court actually relied on the
       procedural bar). Ultimately, the fact that both interpretations are sensible settles
       this issue in Bowling’s favor, for there must be unambiguous state-court reliance
       on a procedural default for it to block our review. See Gall v. Parker, 231 F.3d
       265, 321 (6th Cir. 2000), cert. denied, 533 U.S. 941 (2001).
Bowling v. Parker, 344 F.3d 487, 498–99 (6th Cir. 2003). Likewise, the ambiguity in the state

appellate court’s ruling on this claim settles the default issue in the petitioner’s failure, and the

court turns to the reasonableness of the state court’s merits ruling.

       The petitioner asserts that the state court “erred” by giving this instruction, but he does

not explain whether or why he thinks the state appellate court’s ruling was unreasonable. (Doc.

No. 1 at 6.) Another district court in this state has very recently explained Tennessee’s law

regarding when a witness is deemed to be an accomplice:

       “It is well-established in Tennessee that ‘a conviction may not be based solely
       upon the uncorroborated testimony of an accomplice.’” Gibbs, 2013 WL
       3324957, at *3 (quoting State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). A trial
       court must pronounce a witness to be an accomplice as a matter of law where “the
       evidence is clear and undisputed that [the] witness participated in the crime.” Id.
       Where, “however, . . . the evidence is unclear, then the issue of whether a witness
       is an accomplice is a question of fact for the jury to decide, and if the jury decides
       that the witness is an accomplice, then it must determine whether there is
       sufficient evidence corroborating the witness’s testimony.” Id. (citing State v.
       Griffis, 964 S.W.2d 577, 588 (Tenn. Crim. App. 1997)).

                                                 25
Gibbs v. Crowell, No. 116CV01231STAJAY, 2019 WL 2719801, at *6 (W.D. Tenn. June 27,

2019).     The petitioner does not cite any law for the proposition that such an accomplice

instruction is unconstitutional. To the contrary, the Sixth Circuit has found on habeas review

that it is error to fail to instruct that a codefendant is an accomplice as a matter of law whose

testimony must be corroborated. Abdur’Rahman v. Carpenter, 805 F.3d 710, 716 (6th Cir. 2015)

(explaining that “Abdur’Rahman’s codefendant was an accomplice as a matter of law, so the trial

court should have instructed the jury that his testimony had to be corroborated,” and going on to

find any error harmless); accord Thompson v. Beck, 181 F. App’x 747, 750 (10th Cir. 2006)

(finding failure to instruct that a witness was an accomplice as a matter of law was harmless

error).    Accordingly, the petitioner’s argument that such instructions constitute “judicial

comment on the evidence” or are otherwise improper (see Doc. No. 1 at 6) is not supported by

any federal law.

          The state court determined that the accomplice instruction was in error to the extent that

it applied to counts on which Ms. Watkins had not been indicted or convicted. But erroneous

jury instructions will only warrant federal habeas relief if they were “so infirm that they rendered

the entire trial fundamentally unfair.” Austin v. Bell, 126 F.3d 843, 846 (6th Cir. 1997). The state

court concluded that the petitioner was not prejudiced by any error in the accomplice instruction

given at his trial, and he has not demonstrated that conclusion to be contrary to or an

unreasonable application of any Supreme Court precedent. The petitioner is thus not entitled to

relief on this claim.

    D. EXCESSIVE SENTENCE

          The petitioner claims that his sentence is excessive for two reasons: (1) the trial court

erred by ordering his sentences to run consecutively; and (2) the trial court relied on

                                                  26
enhancement factors not found by the jury or admitted by the petitioner in violation of Apprendi

v. New Jersey, 530 U.S. 466 (2000). (Doc. No. 1 at 7.) On direct appeal in state court, he

asserted the trial court erred in enhancing his sentence based on an “exceptional cruelty”

enhancement factor and in ordering partial consecutive sentencing. (Doc. No. 13-14 at 84–91.)

The Tennessee Court of Criminal Appeals rejected those claims:

       Finally, the appellant contends that his effective sentence is excessive because the
       trial court misapplied an enhancement factor and erred by ordering consecutive
       sentencing. The State contends that the appellant’s effective seventy-five-year
       sentence is proper. We agree with the State.
       No witnesses testified at the appellant’s sentencing hearing, but the State
       introduced the appellant’s presentence report into evidence. According to the
       report, the then twenty-eight-year-old appellant was expelled from high school in
       the eleventh grade, never earned a GED, and had a one-year-old daughter. In the
       report, the appellant denied having any physical or mental disabilities but
       admitted using marijuana since he was thirteen years old. The report shows that
       the appellant worked as a laborer for Industrial Staffing from July 2006 to
       September 2007. According to the report, the appellant has two prior convictions
       for criminal trespassing and one prior conviction each for kidnapping, sexual
       battery, and casual exchange.
       The trial court found that the following enhancement factors applied to all of the
       appellant’s convictions: (1), that the appellant “has a previous history of criminal
       convictions or criminal behavior, in addition to those necessary to establish the
       appropriate range”; (4), that the victim “was particularly vulnerable because of
       age or physical or mental disability”; and (14), that the appellant abused a position
       of private trust. Tenn. Code Ann. § 40-35-114(1), (4), (14). The trial court gave
       great weight to the factors. The trial court also applied enhancement factor (5),
       that the appellant “treated, or allowed a victim to be treated, with exceptional
       cruelty during the commission of the offense,” to the appellant’s convictions in
       counts 3 through 7, but did not give the factor much weight. Tenn. Code Ann.
       § 40-35-114(5). The trial court noted that the range of punishment for the
       appellant’s aggravated child abuse and aggravated child neglect convictions,
       Class A felonies, was fifteen to twenty-five years and that his range of
       punishment for the child neglect conviction, a Class E felony, was one to two
       years. See Tenn. Code Ann. § 40-35-112(a)(1), (5). The trial court sentenced the
       appellant as a Range I, standard offender to the maximum punishment in the
       range for all seven convictions.
       Regarding consecutive sentencing, the trial court found the appellant to be a
       dangerous offender “whose behavior indicates little or no regard for human life
       and no hesitation about committing a crime in which the risk to human life is

                                                27
high.” Tenn. Code Ann. § 40-35-115(b)(4). The trial court explained,
       This was a very young child who was severely abused. The
       defendant has been convicted of that. Now, the mere fact that I
       have found that factor four applies does not stop the inquiry
       because pursuant to Wilkerson I have to find that there’s an
       aggregate term reasonably related to the severity of the offenses,
       and it’s necessary to protect the public from further serious
       criminal conduct by the defendant. He has previously been
       convicted of some very serious offenses involving sexual battery
       and kidnapping. He then—on this particular series of events there’s
       like three separate things that are going on. You’ve got the first
       incident in April, then you’ve got the broken arm, and then you’ve
       got the other. So I think that there is some need to—for
       consecutive sentences in this particular case.
The trial court merged count 2 into count 1. The trial court ordered that the
appellant’s twenty-five year sentences in counts 3, 4, and 5 be served concurrently
with each other and that his twenty-five year sentences in counts 6 and 7 be
served concurrently with each other. However, the trial court ordered that the two
effective twenty-five year sentences be served consecutively to each other and
consecutively to his twenty-five year sentence in count 1 for a total effective
sentence of seventy-five years in confinement.
Appellate review of the length, range or manner of service of a sentence is de
novo. See Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this
court considers the following factors: (1) the evidence, if any, received at the trial
and the sentencing hearing; (2) the presentence report; (3) the principles of
sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information
offered by the parties on enhancement and mitigating factors; (6) any statistical
information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement by the appellant in
his own behalf; and (8) the potential for rehabilitation or treatment. See Tenn.
Code Ann. §§ 40-35-102, -103, -210; see also State v. Ashby, 823 S.W.2d 166,
168 (Tenn. 1991). The burden is on the appellant to demonstrate the impropriety
of his sentence. See Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.
Moreover, if the record reveals that the trial court adequately considered
sentencing principles and all relevant facts and circumstances, this court will
accord the trial court’s determinations a presumption of correctness. Id. at (d);
Ashby, 823 S.W.2d at 169.
The appellant asserts that the trial court misapplied enhancement factor (5)
regarding the victim’s being treated with exceptional cruelty. In State v. Arnett, 49
S.W.3d 250, 258 (Tenn. 2001), our supreme court concluded that the exceptional
cruelty factor is applicable in cases of “extensive physical abuse or torture.” In
this case, the appellant’s acts of abuse and neglect in April and June caused the
victim to have a concussion, bleeding in the brain, retinal hemorrhages, and
                                         28
       seizures. The trial court did not err by applying factor (5). In any event, the trial
       court gave great weight to enhancement factors (1), (4), and (14) but little weight
       to factor (5). Therefore, even if the court had misapplied enhancement factor (5),
       it would not have justified reducing the appellant’s sentences.
       The appellant also argues that the trial court erred by ordering consecutive
       sentencing. Specifically, the appellant contends that the State failed to establish
       that his effective seventy-five-year sentence is reasonably related to the severity
       of the offenses or necessary to protect the public.
       In order to find that a defendant is a dangerous offender, a court must also find
       that (1) the sentences are necessary in order to protect the public from further
       misconduct by the defendant and that (2) the terms are reasonably related to the
       severity of the offenses. State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995);
       see also State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). In the instant case, the
       trial court found that the appellant had been previously convicted of serious
       offenses. The court also noted that the victim was severely abused in this case.
       The court properly addressed the Wilkerson factors. Accordingly, the appellant is
       not entitled to relief on this issue.
(Doc. No. 13-16 at 24–28.)

       The petitioner’s state-court brief did not raise, and the state appellate court did not

address, any claim that the petitioner’s sentence was enhanced in violation of Apprendi. He

simply asserted in state court that the evidence did not support one of the four enhancement

factors applied. The state appellate court rejected that claim on the merits, and the petitioner

does not reassert it here.    Accordingly, the petitioner’s Apprendi claim that his sentence

enhancement violated federal constitutional law is procedurally defaulted and not subject to

habeas review.

       With regard to the petitioner’s claim about consecutive sentencing, he has not

demonstrated that the state court’s determination was contrary to or an unreasonable application

of any clearly established federal law. Absent evidence that a petitioner’s sentence exceeded the

statutory maximum for his crime, the length of his sentence is typically not cognizable in habeas

corpus proceedings. See Hutto v. Davis, 454 U.S. 370, 373–74 (1982); Austin v. Jackson, 213

F.3d 298, 301–02 (6th Cir. 2000). The petitioner’s sentences were within the statutory ranges for

                                                29
his offenses, and the state court reasonably found that the severity of his new offenses combined

with his prior convictions for serious crimes warranted consecutive sentencing under state law.

In the absence of any federal law dictating against that determination, the petitioner is not

entitled to relief on this claim.

    E. COUNSEL’S ADVICE ABOUT WAIVING RIGHT TO TESTIFY

        The petitioner claims that his trial counsel was ineffective for advising him to waive his

right to testify, failing to prepare him to testify, and “refus[ing] to allow[] him to testify.” (Doc.

No. 1 at 7.) He alleges that but for counsel’s ineffectiveness, he could have testified and rebutted

Watkins’s testimony. (Id.) At the point during trial when the defense advised the trial court that

the petitioner would not be testifying, the petitioner was placed under oath and had the following

exchange with the court:

        THE COURT: All right. Mr. Watts, you have an absolute right to testify in this
             case. That’s your choice. Mr. Engle and Ms. McWeay can give you all
             kinds of advice about that, but you ultimately have to decide that. After
             the State’s proof is finished and we only have a little more to go—then
             you can testify if you want to. And if you choose not to, I will tell the Jury
             they can’t consider your decision not to testify for any reason. Now, I have
             a form that you have signed—that you and Mr. Engle have signed today
             that tells me that you are not wanting to testify. Is that correct?
        DEFENDANT WATTS: Yes, ma’am.
        THE COURT: Have you thoroughly discussed with him about testifying or not
             testifying?
        DEFENDANT WATTS: Yes, ma’am.
        THE COURT: Okay. And after you discussed that with him, then did you decide
             not to testify?
        DEFENDANT WATTS: Yes, ma’am.
        THE COURT: Okay. Is anybody forcing you to do that?
        DEFENDANT WATTS: No, ma’am.
        THE COURT: Okay. So it’s your choice?
        DEFENDANT WATTS: Yes, ma’am.

                                                 30
       THE COURT: You signed this form after you talked to him; is that correct?
       DEFENDANT WATTS: Yes, ma’am.
       THE COURT: Well, I’m going to date it today, which is September the 2nd. And
            this will be made part of the record.
(Doc. No. 13-8 at 116–18.)

       The petitioner asserted during post-conviction proceedings that “Trial Counsel did not

explain . . . the significance of his choice not to testify at trial” and that the petitioner “was

unable to fully evaluate his decision not to testify prior to signing the waiver.” (Doc. No. 13-24

at 11–15.) The Tennessee Court of Criminal Appeals summarized the relevant post-conviction

testimony and rejected that claim:

       Trial counsel testified that he and the petitioner discussed the petitioner’s
       potential testimony during their numerous meetings prior to trial. They discussed
       the subject of the proposed testimony, topics the petitioner should be prepared to
       address, things the petitioner should do while testifying, and things the petitioner
       should avoid while testifying. They also discussed the adverse consequences of
       testifying. Trial counsel felt some of the things the petitioner intended to say at
       trial would not be helpful to his case. For example, the petitioner wanted to testify
       regarding his good character. Trial counsel cautioned that by raising his character,
       the petitioner may open the door to questions from the State about his prior
       convictions for sexual battery and kidnapping.
       During the break at the conclusion of the State’s case-in-chief, trial counsel and
       the petitioner again discussed the petitioner’s potential testimony. They discussed
       whether the testimony would be helpful given the fact the jury had already heard
       the redacted statement he gave to police. According to trial counsel, it was the
       petitioner’s decision not to testify. During his Momon hearing,4 the trial judge
       confirmed the petitioner willingly waived his right to testify.
       The petitioner was the final witness to testify during the post-conviction hearing.
       The petitioner complained his attorney did not fight for him. . . . The petitioner
       wanted a trial continuance because he felt they were not ready for trial. Trial
       counsel never gave him a step-by-step explanation of what they were going to do
       at trial or prepared him to testify. During their meetings, trial counsel would give
       up and simply walk away from the table.

4
  In Momon v. State of Tennessee, 18 S.W. 3d 152 (Tenn. 2000), the Tennessee Supreme Court
held that a defendant’s constitutional right to testify should be safeguarded by hearings
demonstrating on the record that any waiver of that right is intentionally made by the defendant
personally. Those hearings, like the one quoted above regarding the petitioner’s waiver of his
right to testify, are commonly referred to in Tennessee as “Momon hearings.”
                                                31
The petitioner testified that he dropped out of school in the seventh or eighth
grade. Due to his lack of education, the petitioner did not understand the “big
words” used by his lawyer. He felt this was part of the reason his lawyer did not
want him to testify. According to the petitioner, sometimes “how I talk it might
not come out right,” so his lawyer thought he would say something detrimental in
front of the jury.
The petitioner wanted to testify so the jury would hear his story. He was present at
the home where the child was injured but innocent of the abuse and neglect
charges. He also wanted to tell the jury that he is not an abusive person, but trial
counsel told him that testimony would open the door to his prior convictions.
Eventually, after the trial went forward and his witnesses were not subpoenaed, he
“was like forget it” and signed the waiver form. When questioned by the trial
judge as to his statement at trial that he willingly signed the waiver, the petitioner
said he lied. According to the petitioner, trial counsel decided he would not
testify.
The petitioner testified the statement he gave police was true and admitted that the
jury heard a redacted version of that statement at trial. According to the petitioner,
had he been called as a witness, his testimony would have been similar to the
redacted statement. In addition, the petitioner would have asserted his innocence,
answered the State’s questions, and told the jury he is not an abusive person.
...
The petitioner contends trial counsel was ineffective by failing to adequately
prepare him to testify at trial, instead advising him to waive his right to testify.
Trial counsel testified at the post-conviction hearing that he met with the
petitioner approximately thirty-seven times prior to trial. During these meetings,
trial counsel and the petitioner discussed potential witnesses, the petitioner’s
proposed testimony, and the potential negative consequences of the petitioner’s
proposed testimony, including the possibility his prior criminal record might be
used against him. Trial counsel also expressed concerns regarding the relevance
and helpfulness of some of the petitioner’s proposed testimony. Trial counsel and
the petitioner again discussed the petitioner’s testimony at the close of the State’s
proof. According to trial counsel, following these discussions, the petitioner
decided not to testify. Despite later arguing he lied, the petitioner confirmed at his
Momon hearing that he understood his rights, and it was his decision not to testify.
The post-conviction court found trial counsel’s testimony regarding his trial
preparation, discussions with the petitioner, and the petitioner’s decision not to
testify to be credible. Giving deference to trial counsel’s trial strategy, the
petitioner has failed to show trial counsel was deficient in preparing him for trial,
including his advice regarding testimony. The petitioner is not entitled to relief on
this issue.
Interwoven with his claim that trial counsel failed to adequately advise him
concerning his right to testify, the petitioner claims trial counsel was ineffective in
failing to explain the accomplice jury instruction to him. The petitioner, claiming
the accomplice jury instruction “removed to a significant degree, the State’s
                                          32
       burden of proof since the jury was essentially instructed as a matter of fact by the
       Judge prior to deliberation that the child in this case was in fact abused and/or
       neglected,” contends he would have testified if he had been fully informed about
       the instruction. However, this Court addressed the impact of the accomplice
       instruction on the State’s burden of proof on direct appeal and determined that,
       contrary to the petitioner’s claim, the “trial court’s instruction held the State to a
       higher burden, requiring the jury to find that [the accomplice’s] testimony was
       corroborated. Watts, 2012 WL 1591730 at *16.
       Additionally, even if trial counsel was deficient in failing to adequately advise the
       petitioner concerning the accomplice instruction, the petitioner failed to show
       how he was prejudiced by trial counsel’s actions. As noted by the post-conviction
       court, the petitioner “was able to present his version of events through his police
       statement that was played for the jury,” and the petitioner “had no additional
       substantive additions to this initial statement.” Furthermore, the post-conviction
       court accredited the testimony of trial counsel concerning the numerous
       discussions he had with the petitioner concerning his right to testify, including his
       concern that the petitioner would open the door to questioning about his prior
       convictions for sexual battery and kidnapping should he testify. The petitioner is
       not entitled to relief on this claim.
(Doc. No. 13-26 at 7–8, 12–13.)

       All federal claims of ineffective assistance of counsel are subject to the highly deferential

two-prong standard of Strickland v. Washington, 466 U.S. 668 (1984), which asks: (1) whether

counsel was deficient in representing the defendant; and (2) whether counsel’s alleged deficiency

prejudiced the defense so as to deprive the defendant of a fair trial. Id. at 687. To meet the first

prong, a petitioner must establish that his attorney’s representation “fell below an objective

standard of reasonableness,” and must overcome the “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that . . . the challenged action ‘might be considered sound trial

strategy.’” Id. at 688–89. The “prejudice” component of the claim “focuses on the question of

whether counsel’s deficient performance renders the result of the trial unreliable or the

proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). Prejudice,

under Strickland, requires showing that “there is a reasonable probability that, but for counsel’s

                                                33
unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id.

       The Supreme Court has further explained the Strickland prejudice requirement as

follows:

       In assessing prejudice under Strickland, the question is not whether a court can be
       certain counsel’s performance had no effect on the outcome or whether it is
       possible a reasonable doubt might have been established if counsel acted
       differently. Instead, Strickland asks whether it is “reasonably likely” the result
       would have been different. This does not require a showing that counsel’s actions
       “more likely than not altered the outcome,” but the difference between
       Strickland’s prejudice standard and a more-probable-than-not standard is slight
       and matters “only in the rarest case.” The likelihood of a different result must be
       substantial, not just conceivable.

Harrington v. Richter, 562 U.S. 86, 111–12 (2011) (internal citations omitted).

       As discussed above, however, a federal court may not grant habeas relief on a claim that

has been rejected on the merits by a state court, unless the petitioner shows that the state court’s

decision “was contrary to” law clearly established by the United States Supreme Court, or that it

“involved an unreasonable application of” such law, or that it “was based on an unreasonable

determination of the facts” in light of the record before the state court. 28 U.S.C. §§ 2254(d)(1)

and (2); Williams v. Taylor, 529 U.S. 362, 412 (2000). Thus, when an exhausted claim of

ineffective assistance of counsel is raised in a federal habeas petition, the question to be resolved

is not whether the petitioner’s counsel was ineffective. Rather, “[t]he pivotal question is whether

the state court’s application of the Strickland standard was unreasonable.” Harrington v. Richter,

562 U.S. at 101. As the Supreme Court clarified in Harrington,

       This is different from asking whether defense counsel’s performance fell below
       Strickland’s standard. Were that the inquiry, the analysis would be no different
       than if, for example, this Court were adjudicating a Strickland claim on direct
       review of a criminal conviction in a United States district court. Under AEDPA,
                                                 34
       though, it is a necessary premise that the two questions are different. For purposes
       of § 2254(d)(1), an unreasonable application of federal law is different from an
       incorrect application of federal law. A state court must be granted a deference and
       latitude that are not in operation when the case involves review under the
       Strickland standard itself.

Id. (internal quotation marks and citation omitted).

       The Tennessee Court of Criminal Appeals correctly identified and summarized the

Strickland standard applicable to this claim. (Doc. No. 13-26 at 10–12.) Accordingly, the critical

question is whether the state court applied Strickland reasonably.

       Petitioner has not established that this disposition of his claim was objectively

unreasonable.    The state courts obviously credited counsel’s testimony that he repeatedly

discussed the petitioner’s potential testimony with him, that he had strategic reasons for advising

against testifying, and that it was the petitioner’s decision not to testify. Moreover, the trial court

had the opportunity to witness the petitioner’s demeanor during both his Momon hearing and his

post-conviction hearing and assess his credibility relative to counsel’s. “[F]ederal habeas courts

do not have license, under § 2254(d), to redetermine witness credibility, whose demeanor is

observed exclusively by the state court.” Givens v. Yukins, 238 F.3d 420 (Table), 2000 WL

1828484, at *10 (6th Cir. Dec. 5, 2000) (citing Marshall v. Lonberger, 459 U.S. 422, 434

(1983)). Accordingly, this court cannot find the state court’s conclusion that counsel did not

perform deficiently to be unreasonable on this record. Moreover, the petitioner’s proposed

testimony would have added nothing to the recorded statement seen by the jury except for the

petitioner’s beneficial assessment of his own character, which would have opened the door to—

and been effectively rebutted by—his prior convictions for kidnapping and sexual battery.

Under those circumstances, the state court reasonably found that the petitioner was not

prejudiced by counsel’s advice not to testify.

                                                  35
        Because the state court’s ruling on this claim was neither contrary to nor an unreasonable

application of Strickland, the petitioner is not entitled to relief on this claim.

    F. COUNSEL’S FAILURE TO CALL WITNESSES

        The petitioner claims that trial counsel was ineffective for failing to call thirteen

witnesses who would have testified that Ms. Watkins was responsible for the injuries to the

victim. (Doc. No. 1 at 8.) Specifically, the petitioner points to the potential testimony of Richard

Watts, who testified at the post-conviction hearing that he saw the victim healthy and happy in

Ms. Watkins’s home on one of the days of alleged abuse and that the petitioner spent time with

other children and never harmed them. (Id.)

        The petitioner exhausted a claim in post-conviction proceedings about counsel’s failure

to call witnesses. The Tennessee Court of Criminal Appeals summarized the relevant testimony

and rejected the claim:

        The post-conviction court subsequently held a hearing in which potential witness
        Richard Watts, trial counsel, and the petitioner testified. Mr. Watts testified that
        he is the petitioner’s brother and could have testified at trial but was not
        subpoenaed. According to Mr. Watts, had he been called as a witness, he would
        have testified that he was at Ms. Watkins’ home on one of the days the alleged
        abuse occurred, and the child was happily playing and appeared healthy. He did
        not see anyone injure the child.
        Mr. Watts testified that the petitioner had a good relationship with his teenaged
        daughter, and when he was not incarcerated, he spent every other weekend with
        her. To Mr. Watts’ knowledge, the petitioner has never abused his daughter. Mr.
        Watts also testified that he has allowed the petitioner to be alone with his children
        and no abuse occurred. If Mr. Watts thought either Ms. Watkins or the petitioner
        abused the victim, he would have reported it to the authorities himself.
        ...
        Trial counsel [testified that he] met with the petitioner approximately thirty-seven
        times prior to trial. The petitioner gave him a list of thirteen potential witnesses
        during one of their meetings. Some of the witnesses had irrelevant information or
        raised questions of character that were not germane to the case. Many of the
        witnesses could not be located. Both trial counsel and his investigators spoke with
        several family members in an attempt to track down the missing witnesses, but it

                                                   36
was not possible to find all thirteen. Ultimately, trial counsel decided not to
subpoena any of the witnesses suggested by the petitioner.
The petitioner never mentioned his brother was in Ms. Watkins’ home the
morning of one of the incidents of abuse. Instead, when trial counsel and the
petitioner discussed Mr. Watts, their conversations focused on using Mr. Watts to
help find other witnesses, and Mr. Watts agreed to assist. When discussing the
petitioner, Mr. Watts never mentioned to trial counsel or the investigators that he
was present in Ms. Watkins’ home on one of the days the victim was injured.
...
The petitioner was the final witness to testify during the post-conviction hearing. .
.. When he asked trial counsel about the thirteen witnesses, trial counsel simply
said his investigators were on it, but he would never tell the petitioner what the
investigators were doing or what they needed to locate the witnesses. The
petitioner wanted a trial continuance because he felt they were not ready for trial.
...
The petitioner has likewise not shown trial counsel provided ineffective
representation by failing to subpoena the thirteen alleged witnesses suggested by
the petitioner. The petitioner only called one of the alleged witnesses at his post-
conviction hearing—Richard Watts. According to Mr. Watts, had the petitioner
called him as a witness at trial, he would have testified that he was in Ms.
Watkins’ home on one of the dates of abuse, and the victim was seemingly
healthy and happily playing. In addition, he would have testified that the
petitioner frequently spent time with his own daughter, as well as Mr. Watts’
children, and never harmed them. Trial counsel testified that he had been in
contact with Mr. Watts prior to trial, and Mr. Watts only provided assistance with
locating witnesses. Neither Mr. Watts nor the petitioner advised trial counsel that
Mr. Watts had been in the home on one of the dates of abuse.
Trial counsel’s conduct must be evaluated from his perspective at the time he
decided not to call Mr. Watts has a witness. Trial counsel offered detailed
testimony regarding the steps he took to prepare for trial, and during his
investigation, he never learned that Mr. Watts had been present on one of the
dates of abuse. The post-conviction court accredited the testimony of trial
counsel, and we will not reweigh or reevaluate this evidence on appeal. Giving
deference to trial counsel’s tactical decision not to call Mr. Watts as a witness, the
petitioner has not established trial counsel was deficient in this regard. The
petitioner is not entitled to relief on this issue.
In addition, the petitioner failed to call the remaining twelve witnesses to testify at
his post-conviction hearing. When a petitioner contends trial counsel failed to
discover, interview, or present witnesses in support of his defense, the petitioner
must call those witnesses to testify at an evidentiary hearing. Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990). This is the only way the petitioner can
establish:

                                          37
               that (a) a material witness existed and the witness could have been
               discovered but for counsel’s neglect in his investigation of the
               case, (b) a known witness was not interviewed, (c) the failure to
               discover or interview a witness inured to his prejudice, or (d) the
               failure to have a known witness present or call the witness to the
               stand resulted in the denial of critical evidence which inured to the
               prejudice of the petitioner.
       Id. Even if a petitioner is able to show counsel was deficient in the investigation
       of the facts or calling a known witness, the petitioner is not entitled to post-
       conviction relief unless he produces a material witness at his post-conviction
       evidentiary hearing who “(a) could have been found by a reasonable
       investigation and (b) would have testified favorably in support of his defense if
       called.” Id. at 758. Without doing this, the petitioner cannot establish the
       prejudice requirement of the two-prong Strickland test. Id.
       In the present matter, the petitioner has not shown he was prejudiced by trial
       counsel’s decision not to subpoena the remaining twelve witnesses. The petitioner
       did not present those witnesses at his post-conviction evidentiary hearing, and we
       will not speculate as to what those witnesses would have said if called to testify at
       trial. See Black, 794 S.W.2d at 757. The petitioner is not entitled to relief on this
       issue.
(Doc. No. 13-26 at 5–7, 13–14.)

       As this court observed above, the state court correctly identified and summarized the

Strickland standard applicable to this claim. Accordingly, the petitioner is only entitled to relief

if he can demonstrate that the state court’s ruling was unreasonable. But the petitioner’s habeas

petition does not identify any portion of the state court’s ruling as objectively unreasonable.

(Doc. No. 1 at 8.) The petitioner restates his brother’s proposed testimony, but he does not

acknowledge that the state court credited counsel’s testimony that nobody told him that the

brother was at the scene of any of the alleged abuse or demonstrate that the court’s credibility

assessment was unreasonable. He also does not point to any facts or law making it unreasonable

for the state court to have credited counsel’s testimony to the effect that he made a strategic

decision not to offer testimony that was irrelevant or amounted to character evidence, such as the

brother’s proposed testimony that the petitioner had not abused other children with whom he


                                                38
spent time.

        And finally, the state court’s conclusion that the petitioner had failed to establish that

counsel was ineffective in failing to present testimony from any other witnesses is not only

reasonable but fully supported by federal law. See Hutchison v. Bell, 303 F.3d 720, 748–749 (6th

Cir. 2002) (noting that “a petitioner cannot show deficient performance or prejudice resulting

from a failure to investigate if the petitioner does not make some showing of what evidence

counsel should have pursued and how such evidence would have been material”).

        The state court concluded that the petitioner failed to demonstrate either deficient

performance or prejudice arising from counsel’s decision not to present witnesses, and the

petitioner has not demonstrated that those conclusions were unreasonable. Accordingly, he is

not entitled to relief on this claim.

    G. COUNSEL’S FAILURE TO FILE MOTION IN LIMINE

        The petitioner alleges that trial counsel was ineffective for “failing to file a motion in

limine to exclude reference to the facts Ms. Watkins lived in the projects and the petitioner lived

on the streets” and that the state court “committed errors” in rejecting this claim in post-

conviction proceedings. (Doc. No. 1 at 8.)

        Petitioner raised this claim in his amended post-conviction petition. (Doc. No. 13-20 at

75.) During the post-conviction hearing, the petitioner’s post-conviction counsel identified the

allegedly objectionable references in question,

        Including during the State’s opening statement where the ADA referenced (1) that
        Ms. Watkins lived on South 7th where she “rented an apartment in public
        housing,” (Trial Rec., Ex. 2, vol. 2, at 7); (2) Ms. Watkins purchasing a taco plate
        from a “food bootlegger,” which was defined as “someone in the projects who
        sells food, not a restaurant, not a licensed facility but someone who will sell food
        to others,” (id. at 19); and (3) multiple references to “housing projects,” (see, e.g.,
        id. at 18 & 19).

                                                  39
(Doc. No. 13-20 at 101.) The Tennessee Court of Criminal Appeals summarized the relevant

testimony and went on to deny relief on this claim:

       Trial counsel admitted that during trial, he never objected to the references made
       by the State to the petitioner’s and Ms. Watkins’ living in a housing project.
       Instead, he questioned prospective jurors about this during voir dire by inquiring
       into whether the petitioner’s poverty caused bias. Trial counsel admitted these
       references could have prejudiced his client.
       ...
       The petitioner next argues trial counsel provided ineffective assistance by failing
       to file a motion in limine to exclude reference to the facts Ms. Watkins lived in
       the “projects” and the petitioner “lived on the streets.” We disagree. Trial counsel
       testified that rather than filing a motion in limine, he questioned potential jurors
       during voir dire regarding potential bias caused by the petitioner’s economic
       status. This was a strategic decision made after what the record reflects was
       adequate preparation for trial.
       This Court must be highly deferential to counsel’s performance. Burns, 6 S.W.3d
       at 462. We will not grant the petitioner the benefit of hindsight by second-
       guessing reasonably based trial strategy. See Adkins v. State, 911 S.W.2d 334, 347
       (Tenn. Crim. App. 1994). Moreover, “[t]he fact that a particular strategy or tactic
       failed or hurt the defense, does not, standing alone, establish unreasonable
       representation.” Goad, 938 S.W.2d at 369. Again giving deference to trial
       counsel’s strategy, the petitioner has failed to show counsel was deficient by
       failing to exclude references to the “projects” and “living on the streets”5 prior to
       trial. Accordingly, he is not entitled to relief on this issue.
(Doc. No. 13-26 at 6, 14.)

       As this court has already observed, the state court identified the correct standard

applicable to this claim under Strickland.       Pursuant to that standard, there is a “strong

presumption” that trial counsel’s actions were based upon “sound trial strategy” and were,

therefore, not deficient. Strickland, 466 U.S. at 688–89. Accordingly, it was not unreasonable

for the state court to defer to counsel’s strategic decision to mitigate any impact of the


5
   The court notes that neither the petitioner’s amended post-conviction petition, his post-
conviction appellate brief, the post-conviction trial court’s ruling, nor the Tennessee Court of
Criminal Appeals’s opinion contains any citation to any reference at trial to the petitioner’s
living “on the streets,” and the court has been unable to locate any such reference in the record.

                                                40
petitioner’s impoverished circumstances during jury selection rather than by contesting the

admissibility of evidence about his living arrangements and the scene of the crimes.6 The

petitioner’s belief that the state court’s ruling was error does not make it objectively

unreasonable, as required to merit relief under AEDPA.

    H. CUMULATIVE EFFECT OF COUNSEL’S INEFFECTIVENESS

       Finally, the petitioner asserts that his case merits habeas relief based on the cumulative

effect of trial counsel’s ineffectiveness. (Doc. No. 1 at 8.) The Tennessee Court of Criminal

Appeals rejected this claim on post-conviction appeal:

       The petitioner argues the cumulative effect of trial counsel’s inadequate
       representation requires a new trial. The cumulative error doctrine recognizes that
       there may be many errors committed in trial proceedings, each of which
       constitutes mere harmless error in isolation, but “have a cumulative effect on the
       proceedings as great as to require reversal in order to preserve a defendant’s right
       to a fair trial.” State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010). When considering
       cumulative error, this Court may look to the case as a whole, the numbers of
       errors committed, their interrelationship and combined effect, and the strength of
       the State’s case. Id. (quoting United States v. Sepulveda, 15 F.3d 1161, 1196 (1st
       Cir. 1993)). In this case, the petitioner failed to carry his burden of showing trial
       counsel deviated from the required standard of assistance. Accordingly, the
       petitioner has not established that the cumulative effect of trial counsel’s errors
       resulted in prejudice. The petitioner’s claim is without merit.

(Doc. No. 13-26 at 14–15.)

       This claim fails on habeas review for at least two reasons. First, cumulative-error claims

are not cognizable on habeas review because the Supreme Court has never held that cumulative

errors may form the basis for issuance of a writ of habeas corpus. Sheppard v. Bagley, 657 F.3d


6
  Moreover, the petitioner’s counsel himself elicited testimony from the Child Protective
Services case manager, Falonda Tolston, about the fact that Ms. Watkins could have been
evicted from the public housing project where she lived if it had become known that a non-
family-member was living there with her. (Doc. No. 13-5 at 67.) It would be reasonable to
conclude, therefore, that counsel made a strategic decision that knowledge of the public housing
restrictions benefitted the petitioner’s case by providing a benign explanation for why Ms.
Watkins lied about whether the petitioner was living there.
                                                41
338, 348 (6th Cir. 2011); Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir. 2002). And second, the

state court held that trial counsel did not commit any constitutional error in his representation of

the petitioner, and this court has found that ruling to be reasonable. Accordingly, there are no

instances of ineffectiveness that could have had a cumulative effect on the outcome of the

petitioner’s case. The petitioner is not entitled to relief on this claim.

        V.      CONCLUSION

        For the foregoing reasons, the petition for writ of habeas corpus will be granted in part

with respect to the petitioner’s Claim 1, and a writ will issue on the portion of that Claim related

to the petitioner’s conviction on Count 6. In all other respects, the petition will be denied.

        An appropriate order shall enter.




                                                    ALETA A. TRAUGER
                                                    United States District Judge




                                                  42
